UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6938


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

MORRISON HEALTHCARE; THERESA DRUMMOND; BON SECOURS
HEALTHCARE SYSTEM,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-01229-RBH)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Following remand from this court, the district court dismissed Olandio Ray

Workman’s 42 U.S.C. § 1983 (2012) action for failure to comply with a court order. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons   stated   by   the   district   court.       Workman   v.   Morrison    Healthcare,

No. 6:17-cv-01229-RBH (D.S.C. Nov. 21, 2017; Jun. 27, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                                  2